Citation Nr: 0028710	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that determination, the RO denied the veteran's 
claim for service connection for a cervical spine disability.  

In August 2000, the veteran appeared a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  


FINDING OF FACT

The veteran has asserted a possible cervical spine injury in 
service, the veteran has a current diagnosis of degenerative 
joint disease of the cervical spine, and a VA physician has 
indicated that there is at least as likely as not a 
relationship between the current cervical spine disability 
and an in-service accident. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

However, the threshold question that the Board must address 
in this case is whether the appellant has presented a well-
grounded, or plausible, claim.  38 U.S.C.A. § 5107 (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Alternatively, a claim may be established as well grounded 
pursuant to 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In this case, the veteran asserts entitlement to service 
connection for a cervical spine disability.  Service medical 
records reflect that the veteran incurred an injury to the 
shoulder in 1965.  Although the service medical records are 
negative for complaints, findings, or diagnoses pertaining to 
the cervical spine or neck, the veteran has testified that an 
injury to the indicates that he may have injured his cervical 
spine at the same time he injured his shoulder. 

VA medical records dated in February 1998 reflect that the 
veteran was diagnosed as having degenerative joint disease of 
the cervical spine.  In addition, a VA examiner in February 
1998 opined it is at least as likely as not that the 
veteran's cervical spine disability is related to the service 
accident.  

Under these circumstances, the Board finds that the veteran's 
claim is, at least, plausible, and, hence, well grounded.  


ORDER

The claim service connection for a cervical spine disability 
is well grounded; to this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
cervical spine disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted previously, the veteran claims that he developed his 
current cervical spine disability as a result of an injury in 
service.  Specifically, the veteran maintains that he could 
have injured the cervical spine when he sustained an injury 
to the shoulder.  

The record shows that the veteran sustained a shoulder 
separation in 1965 and underwent surgery to reduce the 
dislocation.  When examined for separation in March 1956, a 
4-inch vertical linear scar was shown over the right 
shoulder.  The veteran's service medical records including 
the report of the March 1956 separation examination are 
negative for complaints, findings, or diagnoses pertaining a 
cervical spine disorder.  

VA outpatient treatment records dated in February 1998 show 
that the veteran was seen for complaints involving the 
cervical spine.  The veteran reported that he veteran 
discontinued drinking in April 1992 after a fatal motor 
vehicle accident wherein the veteran was in a coma for 11 
days. 

The veteran underwent VA examination of the service-connected 
right shoulder September 1998, the report of which contains 
no specific findings pertinent to the claim.  However, the 
same physician again examined the veteran in December 1998.  
At that time, the veteran related that he believed that his 
cervical spine was injured at the same time of the shoulder 
injury in service.  It was noted that the veteran had stopped 
drinking alcohol two years previously after having been 
involved in a major motor vehicle accident whereby the 
veteran sustained a head injury requiring a tracheostomy and 
was in a coma for 11 days.  At the conclusion of a physical 
examination, the examiner diagnosed the veteran as having a 
cervical spine degenerative joint disease.  With respect to 
the etiology of the veteran's cervical spine disability, the 
examiner indicated that she was unable to say whether the 
veteran's degenerative joint disease of the cervical spine is 
due to service.  The examiner further noted that as the 
veteran was recently in a severe motor vehicle accident that 
was associated with a head injury leading to unconsciousness 
for 11 days, it was unlikely that the motor vehicular 
accident would have led to degenerative joint disease so 
early after the injury.  The examiner concluded that it was 
at least as likely as not that the veteran's cervical spine 
disability has some relation to the injury incurred in 
service.  

The Board would point out, however, that it appears that the 
VA examiner's opinion may have been based on an inaccurate 
factual premise.  As noted above, the examiner apparently was 
under the impression the veteran post-service motor vehicle 
accident occurred in the late 1990s.  The Board notes, 
however, that the veteran testified at the August 2000 
hearing that he was involved a motor vehicle accident in 1966 
about a month after he separated from service and that he 
injured his head and was in a coma.  He also reiterated that, 
while he couldn't be sure that he sustained a cervical spine 
injury at the time of his in-service shoulder injury, this 
was possible.

In light of these factors, the Board finds that further 
medical opinion on the question of a relationship between the 
veteran's current cervical spine disability and his military 
service is needed. 

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should forward the entire 
claims file, to include a complete copy 
of this REMAND, to the physician who 
examined the veteran in September and 
December 1998, if possible.  Following a 
review of the record, the physician 
should offer a supplemental opinion as to 
whether, based on her review of the 
record, to specifically include the 
veteran's own assertions and his 
documented medical history, it is at 
least as likely as not that 1) the 
veteran injured his cervical spine at the 
time he injured his right shoulder in 
service; and 2) the veteran's current 
cervical spine disability is attributable 
to an in-service injury (as opposed, for 
example, to the automobile accident the 
veteran has testified occurred shortly 
after service).  If the VA physician who 
previously examined the veteran is 
unavailable, or is unable to offer the 
requested opinion without examining the 
veteran, the veteran should be scheduled 
to undergo further examination, at the 
conclusion of which the examiner should 
address the questions posed above.  The 
complete rationale for the physician's 
determinations must be set forth in a 
typewritten report.   

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998)

3.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should adjudicate the 
veteran's claim for service connection 
for a cervical spine disability in light 
of all pertinent evidence and legal 
authority.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns 
raised in this REMAND.  

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals






 



